UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-6688



RAPHAEL MENDEZ,

                  Petitioner - Appellant,

          v.


JAMES B. CRAVEN, III,

                  Respondent - Appellee.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.  James C. Dever III,
District Judge. (5:07-hc-02173-D)


Submitted:     June 30, 2008                 Decided:   August 6, 2008


Before WILKINSON, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Raphael Mendez, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Raphael Mendez, presently confined at the Federal Medical

Center in Rochester, Minnesota, appeals the district court order

dismissing his 28 U.S.C. § 2241 (2000) petition for lack of

jurisdiction. We have reviewed the record and the district court’s

order and affirm for the reasons cited by the district court.

Mendez v. Craven, No. 5:07-hc-02173-D (E.D.N.C. Apr. 2, 2008).                    We

also    find     the    court   did     not    abuse   its    discretion   in    not

transferring the case.          We dispense with oral argument because the

facts   and     legal    contentions      are    adequately    presented    in   the

materials      before    the    court    and     argument    would   not   aid   the

decisional process.

                                                                           AFFIRMED




                                         - 2 -